Herlihy, J. P. (concurring).
Matter of La Count v. Kaufman (23 A D 2d 614) does not appear to go so far as to mandate precise medical knowledge. Matter of Weinberger v. Zeibert & Sons (2 A D 2d 908) decided that an employer could not have had knowledge of permanency when there had not yet been any medical opinion of the same. In Matter of Vance v. Ormsby (6 A D 2d 960) it was held again that where permanency is not obvious, the employer could not have knowledge of permanency before the doctors could be aware of the same and in doing so, relied on Weinberger (supra). Matter of La Count (supra) followed Weinberger and quite clearly relies upon the obvious guesswork where the doctors had not yet found permanency. The present ease has a finding of permanency about one year prior to the second accident. According to the employer, the claimant complained frequently of back pain and took a lot of time off from work because of his back. The employer observed him for some four years prior to the second accident and his conclusion is not unreasonable in the light of the work experience.